DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2003/0107137 to Stierman et al. in view of US Patent No. 11,373,934 to Oda et al..
Regarding claim 9, Stierman et al. teach A semiconductor device, comprising: 
an aluminum (Al) pad (203) on a substrate; 
a wire (110) bonded onto the Al pad; 
a cobalt (Co) layer (205) between the Al pad and the wire; and 
a Pd layer (206; ¶ [0044]) on the Al pad and under the wire. A Co-Pd alloy would have inherently formed at the interface of the cobalt layer (205) and palladium layer (206) as a result of depositing the palladium layer.
	Stierman et al. do not teach a semiconductor device, wherein the wire comprises a copper wire and a palladium layer coated on the copper wire. Oda et al. teach a semiconductor device wherein a bonding wire comprises copper with a palladium coating (Col. 3, lines 46 – 50). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Oda et al. into the invention of Stierman et al., since it is desirable to “sufficiently [obtain] bonding reliability of a ball bonded portion in a high temperature environment of 175° C or more. Oda et al., Col. 3, lines 48 – 49. 
	Regarding claim 10, Stierman et al. teach a semiconductor device, further comprising: a passivation layer (201) on the substrate, wherein the passivation layer comprises an opening exposing the Al pad.
	Regarding claim 13, Stierman et al. teach a semiconductor device, wherein the Co layer comprises a first portion, a second portion, and a third portion that can be arbitrarily selected.
	Regarding claim 14, Stierman et al. teach a semiconductor device, wherein if the first and third portions are adjacent the outer edges of the Co layer, the Co-Pd layer formed on the Co layer would surround the second portion.
	Regarding claim 15, Stierman et al. teach a semiconductor device, wherein the Co-Pd alloy comprises: a first Co-Pd alloy between the first portion and the second portion; and 
a second Co-Pd alloy between the second portion and the third portion.
Note that the Co-Pd alloy that would have inherently formed between the Co and Pd layer would also be between (and located under) the arbitrarily selected second and third portion.
Response to Arguments
Applicant’s arguments with respect to claims 9, 10 and 13 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814